PD-0955-15
                                PD-0955-15                                  COURT OF CRIMINAL APPEALS
                                                                                             AUSTIN, TEXAS
                                                                            Transmitted 7/31/2015 9:55:29 AM
                                                                             Accepted 7/31/2015 12:15:50 PM
                                                                                              ABEL ACOSTA
                                                                                                      CLERK

              Rosemary Lehmberg  Travis County District Attorney
               P.O. Box 1748 Austin, Texas 78767  Telephone: 512-854-9400  Fax: 512-854-9695




July 31, 2015
Abel Acosta, Clerk
Court of Criminal Appeals
P.O. Box 12308
Austin, Texas 78711

RE:     PD-0955-15
        COA No. 13-14-00087-CR
        Tr. Ct. No. D-1-DC-13-904031
        Ross Allen Hartwell v. State


 To the Honorable Court of Criminal Appeals:

      The State would like to inform the court that the court of appeals denied

 the defendant’s pro se motion for rehearing on 7/30/15.



                                   Respectfully submitted,




                                                  Angie Creasy
        July 31, 2015                             Assistant District Attorney
                                                  State Bar No. 24043613
                                                  P.O. Box 1748
                                                                                                     1
                                           Austin, Texas 78767
                                           (512) 854-9400
                                           Fax (512) 854-4206
                                           Angie.Creasy@co.travis.tx.us
                                           AppellateTCDA@co.travis.tx.us


                           Certificate of Service

   I hereby certify that this letter contains 32 words. I further certify that,

on the 31st day of July, 2015, a copy of this letter was served, by U.S. mail,

electronic mail, facsimile, or electronically through the electronic filing

manager, to:

      Paul M. Evans
      Attorney for the Defendant
      811 Nueces Street, Austin, Texas 78701

      Lisa McMinn
      State Prosecuting Attorney
      P.O. Box 13046
      Austin, Texas 78711-3046




                                           Angie Creasy




                                                                                  2